Citation Nr: 1233671	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-35 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in New Orleans, Louisiana.  

The Veteran and his spouse testified at an RO formal hearing in July 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board denied the Veteran's increased rating claim in a decision issued in October 2010, and the decision was later vacated pursuant to an August 2011 United States Court of Appeals for Veterans Claims (Court) Order, which granted the parties' August 2011 Joint Motion for Remand (Joint Motion).  The case has now been returned to the Board for further action in accordance with the mandates of the Joint Motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Joint Motion expresses the parties' agreement that the Board's 2010 opinion denying the Veteran's claim should be vacated, as the Board failed to obtain the Veteran's U.S. Postal Employment records and VA Vocational Rehabilitation records; failed to assist the Veteran in obtaining his Fed Ex employment records; and relied upon an inadequate and stale VA examination.  Accordingly, efforts to cure these perceived errors should be made.  Notably, while the Veteran's attorney reported in an August 2012 statement that he had obtained the Veteran's Fed Ex employment records and a response that the Veteran's Postal Service employment records no longer exist, a review of the Veteran's virtual and paper claims file fails to reveal that he has provided the records obtained to VA.  Additionally, the Veteran's outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from May 2010 to the present.

2.  Obtain the records related to the Veteran's application for vocational rehabilitation benefits and associate any vocational rehabilitation folder with the claims folder.  The search for these records should include any records located in a "discontinued" or retired file, as the Veteran's attorney reports that either the San Francisco or San Diego RO advised him that the Veteran's vocational rehabilitation records were in such a location.  All efforts to obtain such VA records should be fully documented, and a negative response must be provided if the records are not available.  If the records are deemed unavailable, the Veteran should be so informed.

3.  Obtain the Veteran's employment records from the United States Postal Service (Lakewood, California), whom he reported was his employer from 1975 to 2002.  All efforts to obtain such records should be fully documented, and a negative response must be provided if the records are not available.  If the records are deemed unavailable, the Veteran should be so informed.

4.  With any assistance necessary from the Veteran, attempt to obtain the Veteran's employment records from Fed Ex (Riverside, California), whom he reported was his employer in 2003.  All efforts to obtain such records should be fully documented, and a negative response must be provided if the records are not available.  If the records are deemed unavailable, the Veteran should be so informed.

5.  Schedule the Veteran for an appropriate VA examination to address the current severity of his service-connected PTSD.  The examiner should be provided with the Veteran's claims file for review in conjunction with the examination.  The examiner should conduct a relevant psychiatric/psychological examination of the Veteran, and should specifically elicit a report from the Veteran regarding his perceived relationship with all of his children (as the 2008 examination was deemed inadequate because it only addressed the Veteran's reported relationship with one of his children).  Additionally, the examiner should offer an opinion regarding the effect of the Veteran's service-connected PTSD on his employability, including whether his service-connected PTSD renders him unemployable.

6.  Then, readjudicate the Veteran's increased rating claim.  If the full benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


